Virgin, J.
The complaint follows the language of the statutory provision (R. S., c. 27, § 31,) which creates the offence intended to be charged; but such a mode of setting out a violation of a penal or criminal statute is not necessarily sufficient. State v. And. R. R. Co. 76 Maine, 411; Com v. Pray, 13 Pick. 359. The law affords to the respondent in a criminal prosecution such a reasonably particular statement of all the essential elements which constitute the intended offence as shall apprise him of the criminal act charged ; and to the end, *543also, that if he again be prosecuted for the same offence he may plead the former conviction or acquittal in bar.
Recurring to the complaint we find no allegation designating from what place or to what place, "in the state of Maine,” the liquors were transported. The complaint is too indefinite to afford to the defendant the requisite information, to which the law entitles him, orto identify it, in case another and subsequent prosecution for the same offence should be instituted. The case of Com. v. Heily, 9 Gray, 1, based on a similar statute, is in point, and holds, on a motion in arrest of judgment, that a complaint like the one at bar is insufficient.
Had the allegations limited the places to and from which the liquors were transported to a particular town or city, the complaint might have been sufficient. Com. v. Hutchinson, 6 Allen, 595.

Exceptions sustained. Complaint adjudged bad.

Peters, C. J., Walton, Danforth, Emery and Foster, JJ., concurred.